DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 9,233,036 B1) in view of DuFresne et al. (US 2017/0252240 A1).
For claim 1, Frederick et al. discloses a posture assistance device 110 comprising:
a motor 300 coupled to a frame 305, [wherein the frame is configured to be attached to a wheelchair 130] (col. 4, lines 13 – 15);
a shaft 350 coupled to the motor, [wherein the motor is configured to rotate the shaft] (col. 6, line 46);
an extension arm (200a, b, and one or more axles or rollers) [attached to the frame] (col. 6, lines 19 – 21), the extension arm comprising:
[a redirection surface (one or more axles or rollers)]; and
a connection line 210a [coupled to the shaft and configured to engage with the redirection surface] (col. 6, lines 31 – 33), [such that rotation of the shaft changes a length of a fed-out portion of the connection line] (col. 6, lines 30 – 34); and 
an attachment mechanism (harness) [configured to couple the connection line to a user] (col. 4, lines 17 – 19), [each side of the extension arm may generally be L-shaped, one part of which is attached to the wheelchair (e.g. by a nut-and-bolt attachment mechanism)] (col. 5, lines 5 – 8); and [each of the risers 200a-b and/or 205a-b may include adjustable one or more barrels or rollers, the height of which may be adjusted using one or more bolt-and-wing nut mechanisms, adjustable risers(s) 200a-b and 205a-b may be raised or lowered in any manner consistent to ensure proper operation of pressure release device 10 and/or comfort for the person 140] (col. 6, lines 21 – 27); but does not explicitly disclose the extension arm is selectively adjustable to change an overall length of the extension arm between the redirection surface and the shaft.
DuFresne et al. discloses a back support attachment 10 comprising an attachment rail 74a; an adjustable rail 78a, the adjustable rail being selectively adjustable with respect to the attachment rail] (page 4, paragraph [0037], via grooves 90, lever 98, pin 102, and fasteners 114a, 114b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the attachment rail and subsequent attachment elements to the adjustable rail of DuFresne et al. with the risers of Frederick et al. to allow for improved overall adjustability of the posture assistance device, thus allowing for usability with various sized users.
For claim 2, Frederick et al. modified as above disclose the posture assistance device wherein the extension arm comprises an adjustable rail 200a, [the redirection surface being disposed on the adjustable rail] (col. 6, lines 21 – 23).
	For claim 3, Frederick et al. modified as above discloses the posture assistance device [wherein the extension arm further comprises an attachment rail 74a, 74b] (in view of the modification above), [the attachment rail being attached to the frame] (in view of the modification, either directly or indirectly), and [the adjustable rail being selectively adjustable with respect to the attachment rail] (page 4, paragraph [0037], via grooves 90, lever 98, pin 102, and fasteners 114a, 114b of DuFresne et al.).
For claim 6, Frederick et al. modified as above discloses the posture assistance device [wherein the frame is configured to be attached to a back of the wheelchair] (fig. 1, col. 4, lines 14 – 15).
For claim 7, Frederick et al. modified as above discloses the posture assistance device [wherein the redirection surface is a surface of a roller wheel] (col. 4, lines 66 – 67).
For claim 8, Frederick et al. modified as above discloses the posture assistance device [wherein the connection line is a belt] (fig. 1, 210a, 210b).
For claim 11, Frederick et al. modified as above discloses the posture assistance device wherein the extension arm is a first extension arm 200a, 200b, and the connection line is a first connection line 210a, wherein the posture assistance device further comprises a second extension arm 205a, 205b and a second restrainer line 210b.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 9,233,036 B1) in view of DuFresne et al. (US 2017/0252240 A1), and further in view of Fortner (US 4,948,156).
For claim 9, Frederick et al. modified as above discloses the posture assistance device wherein the belt comprises a first belt segment 210a and a second belt segment 210b, wherein the belt further comprises third belt segment 125 attaching the first belt segment to the second belt segment, but does not explicitly disclose the use of hook and loop fasteners.
Fortner discloses [a body and seat harness assembly 30 comprising a waistband 48 and adjustable in length to the waist size of the user by means of overlapping ends which are fastened together with a hook and loop fastener 49] (col. 6, lines 34 – 39).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the hook and loop fastener of Fortner with the straps of Frederick et al. modified as above to allow for the straps to be adjustable relative to a user, thus improving overall usability of the straps.	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Frederick et al. (US 9,233,036 B1) in view of DuFresne et al. (US 2017/0252240 A1), and further in view of Han (CN 204526936 U).
For claim 10, Frederick et al. modified as above does not explicitly disclose the posture assistance device further comprising a ratchet wheel and a pawl, the ratchet wheel being coupled to the shaft, and the pawl being configured to selectively engage with the ratchet wheel.
Han discloses a traction device 1 comprising [a drive motor 22 connected to a shaft 21; a belt 23; furling locking device 25 comprising a ratchet 251 and a pawl 252; when the drive motor 22 stops running, the pawl 252 is engaged with the ratchet 251, when the rotating shaft 21 is fixed and cannot rotate] (page 4, lines 12 – 16).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the ratchet and pawl of Han with the posture assistance device of Frederick et al. modified as above to allow for improved regulation of the strap via locking, thus allows for improved overall conformity and reduction in malfunction of the strap relative to the user.

Allowable Subject Matter
Claims 12 - 19 allowed.
Claim 4 – 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not explicitly disclose the attachment rail comprises a plurality of first holes, the adjustable rail comprises a plurality of second holes, a pin simultaneously inserts in one of the plurality of first holes and one of the plurality of second holes or the magnet is fixed to the connection line.

Response to Arguments
Applicant's arguments filed 7/1/22 have been fully considered but they are not persuasive. Appellant argues the prior art fails to disclose “wherein the extension arm is selectively adjustable to change an overall length of the extension arm between the redirection surface and the shaft”.  Frederick discloses wherein [each side of the extension arm may generally be L-shaped, one part of which is attached to the wheelchair (e.g. by a nut-and-bolt attachment mechanism)] (col. 5, lines 5 – 8).  Previously recited prior art reference, DuFresne et al., discloses a back support attachment 10 comprising an attachment rail 74a; an adjustable rail 78a, [the adjustable rail being selectively adjustable with respect to the attachment rail] (page 4, paragraph [0037], via grooves 90, lever 98, pin 102, and fasteners 114a, 114b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the attachment rail and subsequent attachment elements to the adjustable rail of DuFresne et al. with the risers of Frederick et al. to allow for improved overall adjustability of the posture assistance device, thus allowing for usability with various sized users.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611